Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/22 has been entered, claims 16-22 are currently pending examination, claims 1-15 had been canceled by applicant.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onoe (US 2002/0118906; hereafter Onoe) in view of Zhu et al (US 2012/0280345; hereafter Zhu) and Wang et al (US 2018/0102442; hereafter Wang).
Claim 16: Onoe teaches a method, comprising:
disposing a structure material layer (such a layer / portion of a photodetector (2a/2b)) on a surface of a substrate (1), the structure material layer is disposed between regions of the surface of the substrate corresponding to 
a first space defined by a first optical device (2a) and a second optical device (2b) (See, for example, Fig 3A / 3B, abstract, such the space directly between 2a and 2b));  
and a second space defined by the first optical device and the second optical device and a periphery of the substrate (See, for example, Fig 3A / 3B, abstract, such as the area surrounding 2a and 2b and excluding the first space);  
and forming aperture material (light shielding layer, 3) over the regions corresponding to the first space and the second space (See, for example, [0021-22]). 
Onoe further teaches wherein photodetectors 2a/2b is formed as an optical device on one major surface of the substrate using a well known process, but is silent as to the details of such a formation process, so it does not explicitly teach it involves disposing a hardmask over the structure material layer; disposing a patterned photoresist over the hardmask, the patterned photoresist defining exposed hardmask portions; removing the exposed hardmask portions to expose structure portions of the structure material layer; removing the structure portions to form a plurality of structures between the regions of the surface of the substrate.  Zhu teaches a method of forming a photodetector (See, for example, abstract, figures).  Zhu further teaches wherein photodetectors are predictably formed by a method comprising deposition of a silicon layer (402) on a substrate (404) and subsequently disposing a hardmask (406) over the structure material layer; disposing a patterned photoresist over the hardmask, the patterned photoresist defining exposed hardmask portions (See, for example, [0101-0102], Fig 4A-4C); removing the exposed hardmask portions to expose structure portions of the structure material layer and removing the structure portions to form a plurality of structures (various portions and materials of the device) between the regions of the surface of the substrate (See, for example, [0101-0102], Fig 4B-C).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated steps of disposing a hardmask over the structure material layer; disposing a patterned photoresist over the hardmask, the patterned photoresist defining exposed hardmask portions; removing the exposed hardmask portions to expose structure portions of the structure material layer; removing the structure portions to form a plurality of structures between the regions of the surface of the substrate as such steps would predictably contribute to the formation of photodetectors as desired in Onoe, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Onoe in view of Zhu do not explicitly teach wherein the first optical device has a first plurality of structures to be formed and the second optical device having a second plurality of structures to be formed wherein the disposing of the patterned photoresist and removal of structure portions is corresponding to the pattern of the first plurality of and second plurality of structures.  Wang teaches a method of deposition and patterning of structural material layers, and further particularly is directed to circuits and formation of photodetectors (See, for example, abstract, [0038]).  Wang further teaches wherein structuring the photodetector surface enhances a variety of properties including improved efficiency, absorption of signals, improved performance with reduced cost,  higher data rates, responsivity, allow lower complexity for signal processing, reduce reflection, and improve sensitivity (see, for example, abstract,  [0210], [0249-250], [0383], [0386],  [0414], [0441], [0469]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a first plurality of structures to be formed on the first optical device and second plurality of structures to be formed on the second optical device wherein the disposing of the patterned photoresist and removal of structure portions is corresponding to the pattern of the first plurality of and second plurality of structures, as such structured optical device surfaces would predictably provide for enhancement of a variety of properties including improved efficiency, absorption of signals, improved performance with reduced cost,  higher data rates, responsivity, allow lower complexity for signal processing, reduce reflection, and improve sensitivity.
The combination of Onoe in view of Zhu and Wang further teach the aperture material being spaced radially from the first plurality of structures and the second plurality of structures in that “the first plurality of structures” and “the second plurality of structures” are interpreted as pluralities of the structures within the volume of 2a and 2b of Onoe that are not directly overlapped by aperture material (3) (thus the aperture material would be radially spaced from each plurality per this interpretation).  Additionally / alternatively it is noted that Onoe has explicitly taught that “Next, a light shielding layer 3, is formed on one major surface of the substrate 1 excluding the area where the photodetector 2 is formed (emphasis added) ([0022]).  Thus as the aperture material is only formed around the area where the photodetector resides, it reads on being spaced radially from the first / second plurality of structures of said photodetector.
Claim 21: Onoe in view of Zhu and Wang  further teach wherein the aperture material is formed after removing the structure portions to form the first plurality of structures of the first optical device and the second plurality of structures of the second optical device (see, for example, Onoe  explicitly teaches that the “photodetector 2 is formed as an optical device on one major surface of the silicon substrate 1 using a well-known process.  Next, a light shielding layer 3 is formed…” [0022]).  As Onoe has specified that the light shielding layer is applied after the photodetector is formed, and the steps of removing the structure portions of the 1st and 2nd optical device are steps of forming the photodetector, then the step of forming the light shielding layer must occur after the removing steps.  
Claim 22: Onoe in view of Zhu and Wang  further teach wherein the aperture material (3), the first optical device (2A), and the second optical device (2B) are positioned on a same horizontal plane across the substrate (see, for example, Fig 3B of Onoe, wherein “a same horizontal plane across the substrate” is interpreted as an imaginary plane positioned such as at the bottom of (1) of Fig 3B, and as each of (3), (2A), and (2B) are deposited over said plane they are effectively positioned on it (such as overlying it and / or indirectly on it (on = positioned above)).  Alternatively; per Fig 3B of Onoe, wherein “a same horizontal plane across the substrate” is instead interpreted as an imaginary plane positioned such as at the top most portion of (1) of Fig 3B, and as each of (3), (2A), and (2B) directly contact said plane they are effectively positioned on it (wherein on = in contact with).

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Zhu and Wang as applied to claim 16 above, and further in view of Murai (US 2003/0107127; hereafter Murai).
Claim 17: Onoe in view of Zhu and Wang teaches the method of claim 16 (above), wherein Onoe further teaches selective deposition of an aperture material layer, but is silent as to the steps of such selective deposition, therefore it does not explicitly teach disposing an encapsulation layer over the plurality of structures and regions, disposing an aperture material layer over the encapsulation layer; disposing an patterned etch layer over the regions to expose a portion of the aperture material layer over the plurality of structures; removing the portion of the aperture material layer over the plurality of structures; and removing the patterned etch layer.     Murai teaches a method of manufacturing an optical device (See, for example, abstract).   Murai further teaches wherein selective deposition of coatings at desired areas around previously deposited structures on a substrate surface can predictably be achieved by first disposing an encapsulation layer (2) over the entirety of the substrate and any features thereon (see, for example, Fig 13E, [0101]) then disposing an aperture material layer (3) over the encapsulation layer (2) (see, for example Fig 13F, [0101-0102), then disposing an patterned etch layer (403)  over the regions to expose a portion of the aperture material layer over the plurality of structures (see, for example, Fig 13F, [0102); then removing the portion of the aperture material layer over the plurality of structures and removing the patterned etch layer (see, for example, Fig 13 F-G, [0102-0103]).  As both Murai and Onoe in view of Zhu are directed to the formation of systems comprising structured optical devices and selective deposited coatings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated disposing an encapsulation layer over the plurality of structures and regions, disposing an aperture material layer over the encapsulation layer; disposing an patterned etch layer over the regions to expose a portion of the aperture material layer over the plurality of structures; removing the portion of the aperture material layer over the plurality of structures; and removing the patterned etch layer as such a steps would predictably allow for site specific deposition of the aperture material on the regions as desired by Onoe and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Claim 18: Murai further teaches wherein the encapsulation layer is silicon oxide (see, for example, [0101]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Zhu and Wang as applied to claim 16 above, and further in view of Sun et al (US 2016/0306256; hereafter Sun).
Claim 19: Onoe in view of Zhu and Wang teaches the method of claim 16 (above), but is silent as to the mode of selectively forming the apertures over the region, so they do not explicitly teach forming the apertures over the regions comprises masking the plurality of structures to expose the regions.  Sun teaches a method of manufacturing an optical device (See, for example, abstract).  Sun teaches wherein the selective deposition of coatings around structured material layer areas can predictably be achieved by masking (such as with 114)  the plurality of structures (94a/94b) to expose the regions intended to receive the added coating (such as 98a/98b) (See, for example, Fig 8, [0062-0066]).   As both Sun and Onoe in view of Zhu and Wang are directed to the formation of systems comprising structured optical devices and selective deposited coatings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated masking the plurality of structures to expose the regions within the method of forming the apertures as such steps would predictably allow for subsequent targeted / selective deposition of the aperture material to the exposed region area and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Onoe in view of Zhu and Wang as applied to claim 16 above, and further in view of Abatchev et al (US 7,115,525;hereafter Abatchev).
Claim 20: Onoe in view of Zhu and Wang teaches the method of claim 16 (above), wherein Onoe further teaches selective deposition of an aperture material layer, but is silent as to the steps of such selective deposition, therefore it does not explicitly teach forming the apertures over the regions comprises: disposing a gap fill material over the plurality of structures between the regions; disposing an aperture material layer over the gap fill material and the regions; removing the aperture material layer over the gap fill material; and removing the gap fill material.  Abatchev teaches a method of manufacturing patterned, structured devices via photolithography to achieve selective deposition (See, for example, abstract, Figures).  Abatchev further teaches wherein selective deposition of coatings at desired areas around previously deposited structures on a substrate surface can predictably be achieved by disposing a gap fill material (layer 200 positioned over structures 175)  over the plurality of structures between the regions (see, for example, Fig 9-11, col 11 lines 1-30); disposing an aperture material layer (210) over the gap fill material and the regions( see, for example, Fig 10-11, col 11 lines 1-30); removing the aperture material layer over the gap fill material (See, for example, Fig 11-12 and col 11 lines 1-55); and removing the gap fill material (see, for example, Fig 12-13, and col 11 lines 18-67) .  As both Abatchev and Onoe in view of Zhu and Wang are directed to the formation of systems comprising structured devices and selective deposited coatings, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated disposing a gap fill material over the plurality of structures between the regions; disposing an aperture material layer over the gap fill material and the regions; removing the aperture material layer over the gap fill material; and removing the gap fill material as such steps would predictably allow for site specific deposition of the aperture material on the regions as desired by Onoe and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Response to Arguments
Applicant’s replacement of “ucto” with “to” in claim 19 in the amendments filed 11/28/22 have been fully considered and are persuasive with respect to the objection of claim 19; therefore it has been withdrawn. 
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing.  Applicant argues that Onoe per Fig 3b depicts layer 3 slightly overlapping photodetectors 2A and 2B, thus they would not be radially spaced as amended.  The examiner notes that according to MPEP 2125 II.: When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977).  There is no indication of scaled drawings, but the examiner notes that at [0022] of the specification Onoe explicitly taught that “Next, a light shielding layer 3, is formed on one major surface of the substrate 1 excluding the area where the photodetector 2 is formed (emphasis added) ([0022]).  Thus as the aperture material would not actually overlap the area where the photodetector is formed there would actually be some spacing therebetween which thus reads on being spaced radially from the first / second plurality of structures of said photodetector.  Alternatively with respect to the applied prior art “the first plurality of structures” and “the second plurality of structures” are interpreted as pluralities of the structures within the volume of 2a and 2b of Onoe that are not directly overlapped by aperture material (3) (thus the aperture material would be radially spaced from each plurality per this interpretation).   
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712